SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 12, 2011 DYCOM INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Florida 001-10613 59-1277135 (State or other jurisdiction) of incorporation) (Commission file number) (I.R.S. employer identification no.) 11770 U.S. Highway One, Suite101 Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) (561)627-7171 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On September 12, 2011, James A. Chiddix notified Dycom Industries, Inc. (the “Company”) that he decided not to stand for re-election at the 2011 annual meeting of shareholders due to other commitments.Mr. Chiddix’s current term on the Company’s Board of Directors is set to expire at the 2011 annual meeting of shareholders, and he will continue to serve on the Board of Directors until that time.Mr. Chiddix’s decision not to stand for re-election is not a result of any disagreement with the Company. The Board of Directors has commenced a search for a director to fill the vacancy. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: September 14, 2011 DYCOM INDUSTRIES, INC. (Registrant) By: /s/ Richard B. Vilsoet Name: Richard B. Vilsoet Title: Vice President, General Counsel and Corporate Secretary 3
